Citation Nr: 0508829	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than July 3, 
2003 for the assignment of a 100 percent evaluation for the 
service connected coronary artery disease.

2.  Entitlement to a rating in excess of 30 percent for the 
service connected chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had a final period of active service from June 
1986 to May 1988 with more than 20 years of prior active 
service.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant an 
earlier effective date for the assignment of a 100 percent 
rating for coronary artery disease and by failing to grant a 
rating in excess of 30 percent for COPD.

On December 3, 2001, the RO received a claim for higher 
ratings for COPD (evaluated as 10 percent disabling) and for 
coronary artery disease (evaluated as 10 percent disabling).  
By rating decision in July 2002, the 10 percent ratings were 
continued.  A notice of disagreement was received in November 
2002.  By rating decision in September 2003, a 30 percent 
evaluation was assigned for COPD, effective from the December 
2001 date of claim.  Also by rating decision in September 
2003, a 100 percent rating was assigned for coronary artery 
disease, effective from July 3, 2003.  

The Board notes that on December 22, 2003, VA's Office of 
General Counsel issued a precedential opinion which held that 
if, in response to a notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the veteran filed a notice of disagreement 
requesting an earlier effective date for the assignment of a 
100 percent rating for the service connected coronary artery 
disease following the issuance of the September 2003 rating 
decision.  The effective date claim is properly construed as 
a "downstream" element or claim stemming from the initial 
claim for a rating in excess of 10 percent for coronary 
artery disease.  As the RO did not provide section 5103(a) 
notice relative to the initial claim for a higher rating for 
coronary artery disease, the holding in VAOPGCPREC 8-2003 
does not apply in this case.  The Board further notes that 
the Court applied the VCAA notice requirements in a case 
where an earlier effective date was at issue in Huston v. 
Principi, 17 Vet. App. 195 (2003). 

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not yet final, the provisions of 38 C.F.R. § 3.159 (2004) 
apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
duty to notify under the VCAA.  The appellant has not been 
notified as to the type of evidence necessary to substantiate 
his claims for an earlier effective date for coronary artery 
disease, or for the claim for a rating in excess of 30 
percent for the service connected COPD, or as to the division 
of responsibilities between the appellant and VA in obtaining 
that evidence.  See Quartuccio, supra.  As the RO has not 
fulfilled its obligations under the implementing regulations, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time relative 
to the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, a remand is required in this case. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing medical 
evidence is not adequate to rate the veteran's claim for a 
higher rating for COPD as not all of the diagnostic findings 
necessary under Diagnostic Code 6604 are of record.  Thus, 
the veteran should be afforded another VA examination.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current records from the St. Louis VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA pulmonary examination 
that must be conducted by a physician who 
has the appropriate expertise to evaluate 
the veteran's claim.  The claims folder 
must be made available to the physician 
for review prior to the examination and a 
current pulmonary function test should be 
obtained.  The report of examination must 
indicate whether FEV-1 is of 40 to 55 
percent predicted or less than 40 percent 
of predicted value, or; FEV-1/FVC is of 
40 to 55 percent predicted or less than 
40 percent, or; DLCO (SB) is 40 to 55 
percent predicted or less than 40 percent 
of predicted value, or; whether maximum 
oxygen consumption is of 15 to 20 
ml/kg/min (with cardiovascular limit), 
or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), 
or; whether there is evidence of cor 
pulmonale (right heart failure), or; 
evidence of right ventricular 
hypertrophy, or; evidence of pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; whether there is 
evidence of episode(s) of acute 
respiratory failure, or; whether the 
veteran requires outpatient oxygen 
therapy.  Each of the above rating 
criteria must be ascertained and included 
in the report of examination. 

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claims, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




